Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 6-10 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for priority under National Stage Application No. PCT/FR2017/051283, filed on 05/24/2017.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR1654655, filed on 05/24/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 26, 2018 has been received and considered by the examiner.

Drawings
The drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 6 recites “at least one chair configured to rotate around the axis of rotation so that the field of vision of the passenger seated in said at least one chair is directed towards the ground” in lines 9-11. Claim 8 recites a “tilt system configured to animate in rotation said at least one chair” in lines 1-2. The state of the prior art does not enable one of ordinary skill in the art, before the effective filing date of the claimed invention, to determine the rotation/tilt mechanism of the chair. The content of the disclosure is not enabling, and would require undue experimentation for one of ordinary skill in the art to make or use the invention. Based on the disclosure and the claims, it is unclear to one of ordinary skill in the art how the rotating/tilt mechanism comprising: gears, hydraulic or pneumatic jacks or electric motors, transmission cable or rods, control button or lever (page 5, lines 23 - page 6, line 6) work in combination to achieve the rotation of the chairs 7-9.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rehorn (US 5,586,503 A), in view of Mares et al. (US 5,791,254 A).
Regarding claim 6, Rehorn teaches (Fig. 1-2): Transport vehicle (Fig. 1) designed to be pulled by an overhead cable (24), comprising: an attachment device (sleeve; Rehorn, col. 3, lines 19-20) configured to attach the vehicle (Fig. 1) to the overhead cable (24), a support structure (14) configured to support at least one chair (12), and a hanger arm (22) connecting the support structure (14) to the attachment device (col. 3, lines 19-20), the hanger arm (22) extending along a longitudinal axis (Fig. 1-2).
Rehorn does not explicitly teach at least one chair being mounted rotationally on the support structure around an axis of rotation perpendicular to the longitudinal axis, and the chair being rotated so that the field of vision of the passenger is directed towards the ground. However, Mares et al. teaches (Fig. 1 and 10): at least one chair (25) being mounted rotationally on the support structure (12) around an axis of rotation (axis coincident to shaft 23) perpendicular to the longitudinal axis wherein said at least one chair (25) is configured to rotate around the axis of rotation (axis coincident to shaft 23) so that the field of vision of the passenger seated in said at least one chair (25) is directed towards the ground (Mares, Fig. 10, col. 6, lines 27-30).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for Rehorn to rotatably mount at least one chair to the support structure, as 
The longitudinal axis as recited by the applicant is not explicitly shown in the reference art. However, a longitudinal axis could be drawn on Fig. 1 of Rehorn, to coincide with the vertical extension of the lower portion of the hanger arm 22. 
Although the orientation as shown in Mare (Fig. 10) does not explicitly show a ground where the field of vision of the passenger seated in the chair is directed towards, one of ordinary skill in the art would reasonably include a ground beneath the amusement ride to support the structure. Therefore, the claimed limitation of a field of vision of the passenger being directed towards the ground is reasonably satisfied. 
Regarding claim 7, Rehorn and Mares teach the elements of claim 6, as stated above. Rehorn does not explicitly teach a harness swiveling on at least one chair between a raised position and a lowered position to protect a seated passenger.
However, Mares teaches (Fig. 1): at least one chair (24) comprises a harness (Fig. 1) mounted swiveling on said at least one chair (25) between a raised position in which access to said at least one chair is allowed and a lowered position to provide protection for a passenger (Fig. 1) seated on said at least one chair (Mares, col. 1, lines 21-24).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Rehorn to replace the safety bar 26 (Fig. 1) with a swiveling harness on at least one chair, as taught by Mares, in order to “fix the motion of the riders to the direction of travel of the cars” (Mares, col. 1, lines 21-24). 
Regarding claim 8, Rehorn and Mares teach the elements of claim 6, as stated above. Rehorn does not explicitly teach a tilt system configured to animate in rotation at least one chair. 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Rehorn to incorporate a tilt system configured to rotate at least one chair, as taught by Mares, in order to provide a ride which allows riders to be oriented at any angle and provide additional fields of vision, thereby improving the riders’ enjoyment and satisfaction throughout the ride.  
The reference position is given its broadest reasonable interpretation and has been construed as the upright position of the chairs (shown in Fig. 1), suitable for loading of the riders. 
Regarding claim 9, Rehorn and Mares teach the elements of claim 6, as stated above. Rehorn does not explicitly teach several chairs situated side by side in an axis perpendicular (axis of rotation shaft 23) to the longitudinal axis. 
However, Mares teaches (Fig. 1): several chairs (25) situated side by side according to an axis perpendicular to the longitudinal axis. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Rehorn to modify the single chair configuration (Rehorn, Fig. 1) into several chairs situated side by side, as taught by Mares, in order to better accommodate the riders, ensure that each rider gets an individual safety harness, and individually contour the seat to the shape of the riders.  
Regarding claim 10, Rehorn and Mares teach the elements of claim 6, as stated above. Rehorn further teaches (Fig. 1): An overhead cable transport installation (Fig. 1), comprising at least one vehicle according to claim 6 (see claim 6 rejection above).




	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-2704038-A: Teaches a ski tow with a seat frame pivotally suspended from the shafts 21.   
US-4246848-A: Teaches a ski lift with a swivel actuator which can be a hydraulic system to rotate the chair, permitting the occupant to rotate from a forward facing position and turn his back to wind, driving snow and the like or to change his direction of view.
US-7640862-B2: Teaches a roller coaster including a carriage and a cab that rotates relative to the carriage between a position for loading and unloading of a passenger and a position for riding the roller coaster.
US-8051778-B2: Teaches a chair lift with a pivot mechanism for safety bar.
US-8443734-B2: Teaches the pivot mechanism of a seat and a hoop guard 2 operated by mechanism 3. 
US-8635958-B2: Teaches chairs 3 that can be pivoted vertically, about a framework-mounted pin 68, by means of a drive motor 62. 
US-8991317-B2: Teaches an overhead transportation installation with overhead cable, support structures, at least one chair, and a rotating safety frame 6. 
US-20150197256-A1: Teaches a rocker 26 of a ski lift rotatable relative to the seat 1 about a pivot link P1.
US-9555507-B2: Teaches a ski-lift connected to a cable, a chair, and a pivot 82 for display system.
WO-2005058445-A1: Teaches a cab pivotally coupled to a carriage and is rotated relative to a track. The cab slides on the station entry and exit cams to move the cab towards loading and unloading positions. 
WO-2009103400-A1: Teaches a supporting structure being rotatably supported at the vertically displaceable slide of the transport carriage around the horizontal rotating axis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102.  The examiner can normally be reached on Mon. through Fri. 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617